DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-3, 7-10, 17, 19, 21, 23-27, and 30 are amended. Claims 18 and 28 are cancelled. Claims 31 and 32 have been added. Claims 1-4, 6-10, 17, 19-21, 23-27, and 29-32 are currently pending. 

Response to Arguments

Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that the combination of Lin/Novell/Overtoom nor Lin in view of Hesse does not teach the newly amended limitations of claims 1, 17, and 25, the Examiner respectfully disagrees. 

Lin discloses a USB device (See Lin: Fig. 3, 301, USB-interfaced Device; i.e. an electronic device of claim 1) with a USB interface (Fig. 3, USB Interface after Detection Element 309; i.e. a first connector of claim 1) wherein the USB device further contains a host mode controller (Fig. 3, 303; i.e. a first controller circuit of claim 1) and a device mode controller (Fig. 3, 305; i.e. a second controller circuit of claim 1). Lin further discloses that the USB device is capable of operating as either a host or a peripheral based on the type of device that is detected on the USB interface ([0022], “When random auto-switcher 307 switches to host mode element 303 or device mode element 305, random auto-switcher 307 informs detection element 309 to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device to determine whether the host mode or the device mode is in use”). Lin does not explicitly teach the second controller circuit is a dual role device, thus the reference Novell was incorporated to disclose a dual role device (See Novell: Figs. 2 & 6, 110, Host/Peripheral Controller; Col. 4, Lines 1-5, “circuit 110 may be implemented, in one example, as a USB 2.0 OTG DRD controller (e.g., compliant with both the USB 2.0 specification and the On-The-Go supplement to the USB 2.0 specification, revision 1.0)”). Furthermore, Lin does not explicitly teach a second connector coupled to the first controller circuit, thus the reference Overtoom was incorporated to disclose a second connector used by the first controller circuit (See Overtoom: Fig. 4, Type A Connector 401 Coupled to External Device 102; [0023], “a first USB interface in which the DRD 102 behaves as a peripheral device… Paragraph 0024, in the case of no OTG hardware support, DRD 102 may have a connected cable with a type-A or mini-A plug termination. In this case cable 110 may have a fixed connection at connection 415”). 
While Applicant argues that the combination of Lin/Novell/Overtoom does not teach (i) in response to the second connector being disconnected and the first connector coupled to a first host device, the first controller circuit to operate the first connector as a host device connector, (ii) in response to the second connector being coupled to a second host device and the first connector coupled and the first connector being coupled to a first or third host device, the first controller circuit to operate the second connector as a host device connector and the second controller circuit to operate the first connector as a host device connector, and (iii) in response to the first connector coupled to a first peripheral device, the second controller circuit to operate the first connector as a peripheral device connector of the amended independent claims, claims 1 and 17 both have multiple OR limitations and do not require all three of those limitations. Instead, under broadest reasonable interpretation, claims 1 and 17 can be interpreted as requiring (i) a first controller circuit configured to: operate the second connector as a host device connector in response to the second connector being coupled to a second host device; (ii) a second controller circuit… configured to: operate the first connector as a peripheral device connector in response to the first connector coupled to a first peripheral device. Lin discloses the second controller circuit operating the first connector as a peripheral device connector in response to a peripheral device connection (See Lin: [0022], “When random auto-switcher 307 switches to host mode element 303 or device mode element 305, random auto-switcher 307 informs detection element 309 to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device to determine whether the host mode or the device mode is in use”) and thus teaches the second limitation (ii), while Overtoom discloses the first controller circuit operating a second connector as a host device connector in response to a second host device being connected to the second connector (See Overtoom: Fig. 4, 102, Second Host Device; [0023], “a first USB interface in which the DRD 102 behaves as a peripheral device… Paragraph 0024, in the case of no OTG hardware support, DRD 102 may have a connected cable with a type-A or mini-A plug termination. In this case cable 110 may have a fixed connection at connection 415”) and thus teaches the first limitation (i). Therefore, the combination of Lin/Novell/Overtoom does teach the limitations of newly amended claims 1 and 17.
Furthermore, while claim 25 does not contain the same OR limitations of claims 1 and 17, claim 25 is a method claim and thus the “in response to” limitations (i.e. “wherein the first controller circuit operates the first connector as a host device connector in response to a second connector of the first device being disconnected” of claim 25) are considered to be contingent limitations and thus the references are not required to teach those limitations since the steps to perform the contingent limitations are not required (See Claim Interpretation section below). Therefore, the rejection of Lin in view of Hesse of claim 25 teaches the limitations of claim 25. Examiner suggests amending claim 25 to include limitations that definitively state the connections/disconnections taking place (i.e. such as “wherein a second connector of the first device is disconnected and the first connector is coupled to a first host device, wherein the first controller circuit operates the first connector as a device in response to the second connector of the first device being disconnected and the first connector being coupled to the first host device”).

See Detailed Rejection Below. 

Claim Interpretation

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04 (Il). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) and further in view of Overtoom (US 2005/0262279).

Regarding claim 1, Lin teaches an electronic device (Fig. 3, 301, USB-Interfaced Device) comprising: a first connector (Fig. 3, USB Interface); a first controller circuit configured to operate the first connector as a host device connector (Fig. 3, 303, Host Mode Element); a second controller circuit configured to operate the first connector as a peripheral device connector (Fig. 3, 305, Device Mode Element; Paragraph 0004, an OTG device can be used as a host in addition to as a device) in response to the first connector coupled to a first peripheral device (Paragraph 0022, When random auto-switcher 307 switches to host mode element 303 or device mode element 305, random auto-switcher 307 informs detection element 309 to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device to determine whether the host mode or the device mode is in use); and a third controller circuit configured to generate a first signal upon connection of the first connector (Fig. 4 Connection Handshake Flowchart, Step 402; Paragraph 0023, Step 402 is for the random auto-switcher to inform the detection element to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device), the first signal indicative of whether the electronic device is to operate as a host device or a peripheral device (Fig. 6 Handshake Protocol; Paragraph 0026, USB device 510 must turn on within T1-T2 and transmit the handshake protocol. USB device 510 sets the D+ pin to "1", and D- pin t "0", i.e., the "J" state 603 of the USB standard to match the high speed or full speed protocol. Therefore, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303), the third controller circuit configured to exchange data and power between the connector (Paragraph 0021, Detection element 309 is connected to random auto-switcher 307, the VBUS, D+ and D- pins of the USB interface… Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303. The VBUS pin starts to supply power to USB device 510).
Lin does not explicitly teach the second element is a dual role device controller nor that the signals from the third controller go to the dual role device controller. 
Novell teaches a second controller circuit being a dual role device (DRD) (Figs. 2 & 6, 110, Host/Peripheral Controller; Col. 4, Lines 1-5, circuit 110 may be implemented, in one example, as a USB 2.0 OTG DRD controller (e.g., compliant with both the USB 2.0 specification and the On-The-Go supplement to the USB 2.0 specification, revision 1.0)) and configured to: operate the first connector as a peripheral device connector in response to the first connector coupled to a first peripheral device (Col. 4, Lines 1-7, circuit 110 may be implemented, in one example, as a USB 2.0 OTG DRD controller (e.g., compliant with both the USB 2.0 specification and the On-The-Go supplement to the USB 2.0 specification, revision 1.0). The port 110 may be configured to appear as either a USB 2.0 OTG host or USB 2.0 OTG peripheral device); and the third controller is configured to exchange signals between the connector and the second controller circuit (Fig. 2, 106 & Fig. 6, 106’, Controller Circuit; Col. 4, Lines 34-37, circuit 106 may be coupled to the circuit 110 via a bus 118. The bus 118 may carry a number of signals between the circuit 106 and the circuit 110 (e.g., DATA2, RD2, WR2, CS2, RST2, IRQ2, etc.)… Col. 5, Lines 14-17, controller circuit 106' may be configured to relay signals received from any one port (e.g., 110i') to all of the other ports 110a' 110n'). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Novell and allow the peripheral device controller of Lin to be a dual role device controller wherein the detection element controller of Lin routes data/power to the dual role device controller from the USB connector port. 
One of ordinary skill in the art would be motivated to make the modifications in order to give the device controller both device and host functionalities, thus increasing the capabilities of the device system while also allowing data/power signal exchange between multiple host/peripheral systems to the controllers of the device (See Novell: Col. 6, Lines 49-57) without intensive circuit modifications (See Novell: Col. 6, Lines 58-61).
Neither Lin nor Novell explicitly teach the host controller coupled to another connector. 
Overtoom teaches a second connector (Fig. 4, Type A Connector 401 Coupled to External Device 102); a first controller circuit (Fig. 4, 403, USB Host Controller) configured to: operate the first connector as a host device connector in response to the second connector being disconnected and the first connector being coupled to a first host device, or operate the second connector (Fig. 4, Connector 401) as a host device connector in response to the second connector being coupled to a second host device (Fig. 4, 102, Second Host Device; Paragraph 0023, a first USB interface in which the DRD 102 behaves as a peripheral device… Paragraph 0024, in the case of no OTG hardware support, DRD 102 may have a connected cable with a type-A or mini-A plug termination. In this case cable 110 may have a fixed connection at connection 415).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Overtoom and allow the host controller of Lin to be connected to a separate host type-A connector. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to coupled USB devices using the legacy USB Type-A connector (See Overtoom: Paragraphs 0007 & 0023) to the USB OTG device of Lin, thus enabling support for a wider diversity of USB device connector types. 

Regarding claim 2, the combination of Lin/Novell/Overtoom teaches the device of claim 1. Lin further teaches wherein the first connector is a Universal Serial Bus (USB) connector (Fig. 3, 301, USB-Interfaced Device). 

Regarding claim 4, the combination of Lin/Novell/Overtoom teaches the device of claim 1. Lin further teaches wherein the first and second controller circuits are controllers (Paragraph 0004, an OTG device can be used as a host in addition to as a device).

Regarding claim 6, the combination of Lin/Novell/Overtoom teaches the device of claim 1. Lin further teaches wherein the first signal is a binary signal (Fig. 6; Paragraph 0026, USB device 510 sets the D+ pin to "1", and D- pin t "0", i.e., the "J" state 603 of the USB standard to match the high speed or full speed protocol). 

Regarding claim 7, the combination of Lin/Novell/Overtoom teaches the device of claim 1. Lin further teaches the device further comprising a controller (Fig. 3, 307, Random Auto-Switcher Controller) coupled to the third controller circuit (Fig. 3, 309, Detection Element Controller), the controller being configured to select, according to the value of the first signal (Fig. 4, 403, Determines handshake protocol; Paragraph 0023, step 404 is for the detection element to inform the random auto-switcher that no switching to the other mode is required. Other wise, step 405 is for the detection element to inform the random auto-switcher to switch to the other mode), which controller circuit from among the first controller circuit and the second controller circuit is to operate the first connector (Fig. 4, 404 & 405, Switching Between Modes).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) in view of Overtoom (US 2005/0262279) and further in view of Moore (US 2018/0336151).

Regarding claim 3, the combination of Lin/Novell/Overtoom teaches the device of claim 2. Lin does not explicitly teach wherein the second connector is a USB-A connector.
Overtoom teaches wherein the second connector is a USB-A connector (Fig. 2, USB A; Paragraph 0022, Further in accordance with the definitions of the USB specifications, a downstream port receives upstream data traffic while an upstream port receives downstream data traffic. The mini-AB receptacle 200 can accommodate a mini-A 301 or mini-B 303 plug and can therefore behave as a USB upstream or downstream port, upon initial cable connection, as required by the connected USB OTG device 106, which may be a USB host or a peripheral USB device). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Overtoom and allow the host controller of Lin to be connected to a separate host type-A connector. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to coupled USB devices using the legacy USB Type-A connector (See Overtoom: Paragraphs 0007 & 0023) to the USB OTG device of Lin, thus enabling support for a wider diversity of USB device connector types. 
The combination of Lin/Novell/Overtoom does not explicitly teach wherein the first connector is a USB-C connector.
Moore teaches wherein the connector is a USB-C connector (Paragraph 0024, USB device 130 also includes a physical interface which may be implemented with any one of a USB Type B, mini B, micro B, micro AB or Type C receptacle of the appropriate gender to connect with USB cable 120).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Moore and allow the USB connector of Lin to use a USB type-C protocol type connector. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using a commonly used and well-known USB type-C protocol, thus complying with industry standards and being able to interface with a wide-range of type-C devices. 

Claims 8 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) in view of Overtoom (US 2005/0262279) and further in view of Wang (US 2013/0275640).

Regarding claim 8, the combination of Lin/Novell/Overtoom teaches the device of claim 7. Lin teaches wherein the first connector is a USB connector (Fig. 3, 301, USB Interfaced Device) and wherein the controller is configured to control a switch (Fig. 3, 307, Random Auto-Switcher Controls a Switching Element Between 307 and 303/305). The combination of Lin/Novell/Overtoom does not explicitly teach wherein the controller is configured to control a UTMI (USB Transceiver Macrocell Interface) switch.
Wang teaches wherein the controller (Fig. 1, 125, PHY Layer Switch) is configured to control a UTMI (USB Transceiver Macrocell Interface) switch (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Lin to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Regarding claim 24, the combination of Lin/Novell/Overtoom/Wang teaches the device of claim 8. Lin further teaches wherein the third controller circuit is coupled between the switch and the first connector (Fig. 3, 309, Detection Element Controller Between USB Interface and Switch of 307). The combination of Lin/Novell/Overtoom does not explicitly teach the switch is a UTMI switch. 
Wang teaches wherein the UTMI (USB Transceiver Macrocell Interface) switch (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Lin to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) in view of Overtoom (US 2005/0262279) and further in view of Hesse (US 2006/0095642).

Regarding claim 9, the combination of Lin/Novell/Overtoom teaches the device of claim 1. Lin teaches wherein the third element is configured to transmit a signal upon connection of the connector (Fig. 4, 403, Detection Element Determines Whether Handshake Protocol Matches the Mode). The combination of Lin/Novell/Overtoom does not explicitly teach wherein the third element is configured to transmit an interrupt signal upon connection of the connector.
Hesse teaches wherein the third controller circuit is configured to transmit an interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) upon connection of the connector (Fig. 7, 700, OTG Controller Detecting Event; Paragraph 0067, Paragraph 0067, when the port is assigned to host, the status register bit may be asserted when the OHC has just detected a connect… Paragraph 0076, step 700, the OTG control unit 425 detects an event that may require the software state machine to change its state).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Hesse and allow the device controller of Lin to detect a connector connection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Regarding claim 10, the combination of Lin/Novell/Overtoom teaches the device of claim 1. The combination of Lin/Novell/Overtoom does not explicitly teach wherein the third element is configured to transmit an interrupt signal upon disconnection of the connector.
Hesse teaches wherein the third controller circuit is configured to transmit an interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) upon disconnection of the connector (Fig. 7, 705-710, Saving status information and issuing interrupt; Paragraph 0067, When the port is assigned to host, the status register bit is deasserted when the port is owned by the EHC and has just detected a disconnect.  Similarly, the bit is deasserted when the OHC has just detected a disconnect).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Hesse and allow the device controller of Lin to detect a connector disconnection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Claims 17, 19, 20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) in view of Overtoom (US 2005/0262279) and further in view of Wang (US 2013/0275640).

Regarding claim 17, Lin teaches an electronic device (Fig. 3, 301, USB-Interfaced Device) comprising: a first Universal Serial bus (USB) connector couplable to a first device (Fig. 3, USB Interface); a first controller circuit configured to operate the first USB connector as a host device connector (Fig. 3, 303, Host Mode Element); a second controller circuit configured to operate the first USB connector as a peripheral device connector in response to the first USB connector coupled to a first peripheral device (Fig. 3, 305, Device Mode Element; Paragraph 0004, an OTG device can be used as a host in addition to as a device); a switch coupled between the first and second controller circuits and the USB connector (Fig. 3, 307, Random Auto-Switcher Controls a Switching Element Between 307 and 303/305); and an interface circuit configured to determine whether the device is to operate as a host device or a peripheral device (Fig. 4 Connection Handshake Flowchart, Step 402; Paragraph 0023, Step 402 is for the random auto-switcher to inform the detection element to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device), so that the switch can couple one of the first controller circuit or the second controller circuit to the first USB connector (Fig. 6 Handshake Protocol; Paragraph 0026, USB device 510 must turn on within T1-T2 and transmit the handshake protocol. USB device 510 sets the D+ pin to "1", and D- pin t "0", i.e., the "J" state 603 of the USB standard to match the high speed or full speed protocol. Therefore, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303), the interface circuit configured to provide data and power exchange between the first USB connector through the interface circuit (Paragraph 0021, Detection element 309 is connected to random auto-switcher 307, the VBUS, D+ and D- pins of the USB interface… Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303. The VBUS pin starts to supply power to USB device 510).
Lin teaches a detection element controller coupled to the USB interface data/power signal pins and controlling the connection state of a host/peripheral element controllers. Lin does not explicitly teach the detection element controller exchanging data/power signals between the USB interface and the host/peripheral element controllers. 
Novell teaches a second controller circuit being a dual role device (DRD) (Figs. 2 & 6, 110, Host/Peripheral Controller; Col. 4, Lines 1-5, circuit 110 may be implemented, in one example, as a USB 2.0 OTG DRD controller (e.g., compliant with both the USB 2.0 specification and the On-The-Go supplement to the USB 2.0 specification, revision 1.0)) and configured to: operate the first connector as a peripheral device connector in response to the first USB connector coupled to a first peripheral device (Col. 4, Lines 1-7, circuit 110 may be implemented, in one example, as a USB 2.0 OTG DRD controller (e.g., compliant with both the USB 2.0 specification and the On-The-Go supplement to the USB 2.0 specification, revision 1.0). The port 110 may be configured to appear as either a USB 2.0 OTG host or USB 2.0 OTG peripheral device); the interface circuit configured to provide data and power exchange between the USB connector and the second controller through the interface circuit (Fig. 2, 106 & Fig. 6, 106’, Controller Circuit; Col. 4, Lines 34-37, circuit 106 may be coupled to the circuit 110 via a bus 118. The bus 118 may carry a number of signals between the circuit 106 and the circuit 110 (e.g., DATA2, RD2, WR2, CS2, RST2, IRQ2, etc.)… Col. 5, Lines 14-17, controller circuit 106' may be configured to relay signals received from any one port (e.g., 110i') to all of the other ports 110a' 110n'). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Novell and allow the peripheral device controller of Lin to be a dual role device controller wherein the detection element controller of Lin routes data/power to the dual role device controller from the USB connector port. 
One of ordinary skill in the art would be motivated to make the modifications in order to give the device controller both device and host functionalities, thus increasing the capabilities of the device system while also allowing data/power signal exchange between multiple host/peripheral systems to the controllers of the device (See Novell: Col. 6, Lines 49-57) without intensive circuit modifications (See Novell: Col. 6, Lines 58-61).
Neither Lin nor Novell explicitly teach the host controller coupled to another connector. 
Overtoom teaches a second connector couplable to a second device (Fig. 4, Type A Connector 401 Coupled to External Device 102); a first controller circuit (Fig. 4, 403, USB Host Controller) configured to: operate the first connector as a host device connector in response to the second connector being disconnected and the first connector being coupled to a first host device, or operate the second connector (Fig. 4, Connector 401) as a host device connector in response to the second connector being coupled to a second host device (Fig. 4, 102, Second Host Device; Paragraph 0023, a first USB interface in which the DRD 102 behaves as a peripheral device… Paragraph 0024, in the case of no OTG hardware support, DRD 102 may have a connected cable with a type-A or mini-A plug termination. In this case cable 110 may have a fixed connection at connection 415).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Overtoom and allow the host controller of Lin to be connected to a separate host type-A connector. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to coupled USB devices using the legacy USB Type-A connector (See Overtoom: Paragraphs 0007 & 0023) to the USB OTG device of Lin, thus enabling support for a wider diversity of USB device connector types. 
The combination of Lin/Novell/Overtoom does not explicitly teach that the switch uses UTMI protocol.
Wang teaches a UTMI switch (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Lin to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Regarding claim 19, the combination of Lin/Novell/Overtoom/Wang teaches the device of claim 17. Lin further teaches wherein the interface circuit is configured to generate a first signal upon connection of the first USB connector, the first signal indicative of whether the device is to operate as a host device or a peripheral device (Fig. 6 Handshake Protocol; Paragraph 0026, USB device 510 must turn on within T1-T2 and transmit the handshake protocol. USB device 510 sets the D+ pin to "1", and D- pin t "0", i.e., the "J" state 603 of the USB standard to match the high speed or full speed protocol. Therefore, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303).

Regarding claim 20, the combination of Lin/Novell/Overtoom/Wang teaches the device of claim 19. Lin teaches a controller circuit (Fig. 3, 307, Random Auto-Switcher) configured to receive the first signal from the interface circuit and to control the switch in accordance with the first signal (Paragraph 0027, detection element 309 informs random auto-switcher 307 to switch to host mode element 303 after a random period of time). Lin does not teach a UTMI switch. 
Wang teaches the device further comprising a control circuit (Fig. 3, 370, Switching Structure) configured to receive the first signal from the interface circuit (Fig. 3, 180, Mode Switch Manager) and to control the UTMI switch in accordance with the first signal (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the switch of Lin to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Regarding claim 32, the combination of Lin/Novell/Overtoom/Wang teaches the device of claim 19. Lin further teaches wherein the first signal is a binary signal (Fig. 6; Paragraph 0026, USB device 510 sets the D+ pin to "1", and D- pin t "0", i.e., the "J" state 603 of the USB standard to match the high speed or full speed protocol). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) in view of Overtoom (US 2005/0262279) in view of Wang (US 2013/0275640) and further in view of Hesse (US 2006/0095642).

Regarding claim 21, the combination of Lin/Novell/Overtoom/Wang teaches the device of claim 20. The combination of Lin/Novell/Overtoom/Wang does not explicitly teach wherein the interface circuit is configure to transmit a first interrupt signal to the control element upon connection of the connector and to transmit a second interrupt signal to the control element upon disconnection of the connector. 
Hesse teaches wherein the interface circuit is configure to transmit a first interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) to the control element upon connection of the connector (Fig. 7, 700, OTG Controller Detecting Event; Paragraph 0067, Paragraph 0067, when the port is assigned to host, the status register bit may be asserted when the OHC has just detected a connect… Paragraph 0076, step 700, the OTG control unit 425 detects an event that may require the software state machine to change its state) and to transmit a second interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt) to the control element upon disconnection of the connector (Fig. 7, 705-710, Saving status information and issuing interrupt; Paragraph 0067, When the port is assigned to host, the status register bit is deasserted when the port is owned by the EHC and has just detected a disconnect.  Similarly, the bit is deasserted when the OHC has just detected a disconnect).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Hesse and allow the device controller of Lin to detect a connector connection and/or disconnection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Novell (US 7,000,057) in view of Overtoom (US 2005/0262279) in view of Wang (US 2013/0275640). 

Regarding claim 23, Lin/Novell/Overtoom/Wang teaches the device of claim 17. Lin does not explicitly teach a UTMI switch. 
Neither Lin nor Novell explicitly teach the first controller circuit being configured to operate a further independent connector. 
Overtoom teaches wherein the first controller circuit (Fig. 4, 403, USB Host Controller) is further configured to operate a further connector independent (Fig. 4, 401, Type A) of the switch and the interface circuit (Fig. 4, 300, Mini-AB & 413, Mux; Paragraph 0022, mini-AB receptacle 200 can accommodate a mini-A 301 or mini-B 303 plug and can therefore behave as a USB upstream or downstream port).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Overtoom and allow the host controller of Lin to be connected to a separate host type-A connector. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing the number of ports of the USB device system, thus improving the capabilities of the system (See Overtoom: Paragraphs 0007 & 0023). 
The combination of Lin/Novell/Overtoom does not explicitly teach the switch is UTMI switch. 
Wang teaches wherein the UTMI (USB Transceiver Macrocell Interface) switch (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Lin to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Claims 25-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Hesse (US 2006/0095642).

Regarding claim 25, Lin teaches a method of operating a first device (Fig. 3, 301 & Fig. 5, 501, USB Interfaced Device), the method comprising: transmitting a first signal from a connector control circuit (Fig. 3, 309, Detection Element) to a controller (Fig. 3, 307, Random Auto-Switcher), the first signal comprising information that a first connector of the first device has been connected (Fig. 4 Flowchart of Switching Host/Device Functions, 403, Determine Handshake) to a connector of a second device (Fig. 5, 510, Second USB Device connected to First Device); generating, based on information from the second device (Fig. 4 Connection Handshake Flowchart, Step 402; Paragraph 0023, Step 402 is for the random auto-switcher to inform the detection element to monitor the handshake protocol of the D+ and D- pins of USB interface and the external USB-interface device), a first signal indicative of whether the first device is to operate as a host device or a peripheral device in the connection with the second device (Fig. 6 Handshake Protocol; Paragraph 0026, USB device 510 must turn on within T1-T2 and transmit the handshake protocol. USB device 510 sets the D+ pin to "1", and D- pin t "0", i.e., the "J" state 603 of the USB standard to match the high speed or full speed protocol. Therefore, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303); providing the first signal to the controller configured to select between a first controller circuit and a second controller circuit (Fig. 4, 404 & 405, Switching to Modes); determining a selected controller circuit (Fig. 3, 303 or 305 Selected) by selecting, according to the first signal, between the first controller circuit and the second controller circuit (Paragraph 0023, step 404 is for the detection element to inform the random auto-switcher that no switching to the other mode is required. Other wise, step 405 is for the detection element to inform the random auto-switcher to switch to the other mode); and managing, by the selected controller circuit, an operation of the connector of the first device to establish a connection configured to exchange data and power between the first device and the second device, the managing comprising operating the device as a host device when the first signal indicates that the device is to operate as a host device (Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303. The VBUS pin starts to supply power to USB device 510. In the mean time, device 501 will reset USB device 510, and starts to transmit data following the USB-IF handshake protocol) and operating the device as a peripheral device when the first signal indicates that the device is to operate as a peripheral (Paragraph 0027, if random auto-switcher 307 initially switches to device mode element 305, device 501 is a USB device, and the VBUS pin will not output a voltage signal), wherein the first controller circuit operates the first connector as a host device connector in response to a second connector of the first device being disconnected and the first connector being coupled to a first host device, wherein the first controller circuit operates the second connector as a host device connector in response to the second connector being coupled to a second host device, wherein the second controller circuit operates the first connector as a host device connector in response to the first connector coupled to the first host device or a third host device and the second connector coupled to the second host device, and wherein the second controller circuit operates the first connector as a peripheral device connector in response to the first connector coupled to a first peripheral device (Contingent Limitations are not required as long as the steps to perform the contingent limitations are not required). 
Lin does not explicitly teach a first interrupt signal indicating that a connector has been connected. 
Hesse teaches transmitting a first interrupt signal, the interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) comprising information that a connector of the first device has been connected to a connector of a second device (Fig. 7, 700, OTG Controller Detecting Event; Paragraph 0067, Paragraph 0067, when the port is assigned to host, the status register bit may be asserted when the OHC has just detected a connect… Paragraph 0076, step 700, the OTG control unit 425 detects an event that may require the software state machine to change its state); a second connector (Fig. 5, Physical Port Interfaces), wherein the second controller circuit is a dual role device (DRD) (Paragraph 0073, the USB controller device may support the following USB configurations: (i) at least one host port and one peripheral device port, (ii) two or more host ports, and (iii) one dual-role device port and at least one additional host port. The dual-role device port may also be used as an SRP capable peripheral device port… Paragraph 0075, taking the example of a dual-role device state machine, the software driver may implement all of the states except for the a_suspend, a_Peripheral, and b_wait_acon states. These three states may be then implemented in hardware).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hesse and allow the device controller of Lin to detect a connector connection and generate an interrupt to transition the state of the device and further include DRD functionality within the second controller circuit of LIn. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG and Dual-Role Device functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Regarding claim 26, Lin in view of Hesse teaches the method of claim 25. Lin does not explicitly teach disconnecting the first connector.
Hesse teaches disconnecting the first connector of the first device from the connector of the second device (Fig. 7, 705-710, Saving status information and issuing interrupt; Paragraph 0067, When the port is assigned to host, the status register bit is deasserted when the port is owned by the EHC and has just detected a disconnect.  Similarly, the bit is deasserted when the OHC has just detected a disconnect).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hesse and allow the devices of Lin to be connected/disconnected. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of implementing the USB-OTG functionality via hot-plug and hot-removal, thus increasing ease of use.

Regarding claim 27, Lin in view of Hesse teaches the method of claim 26. Lin does not explicitly teach an interrupt signal upon disconnection of the first connector. 
Hesse teaches generating a second interrupt signal (Fig. 7, 710, OTG Controller Issuing Interrupt; Paragraph 0076, OTG control unit 425 then saves the respective status information in the OTG status register 600 (step 705) and issues an interrupt to the processor (step 710)) upon disconnection of the connector (Fig. 7, 705-710, Saving status information and issuing interrupt; Paragraph 0067, When the port is assigned to host, the status register bit is deasserted when the port is owned by the EHC and has just detected a disconnect.  Similarly, the bit is deasserted when the OHC has just detected a disconnect).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hesse and allow the device controller of Lin to detect a connector disconnection and generate an interrupt to transition the state of the device. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement the USB-OTG functionality in both hardware and software, thus decreasing circuit development and manufacturing costs (See Hesse: Paragraphs 0022 & 0024).

Regarding claim 29, Lin in view of Hesse teaches the method of claim 25. Lin further teaches wherein the first signal indicates that the device is to operate as the host device (Fig. 4, 405, Detection Element informs Auto-Switcher to switch to Host), the method further comprising supplying current from the first device to the second device (Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303. The VBUS pin starts to supply power to USB device 510. In the mean time, device 501 will reset USB device 510, and starts to transmit data following the USB-IF handshake protocol). 

Regarding claim 30, Lin in view of Hesse teaches the method of claim 25. Lin further teaches wherein the first signal indicates that the first device is to operate as the host device (Paragraph 0026, detection element 309 of device 501 can detect that the external device is a USB device, and will inform random auto-switcher 307 to stay connected to host mode element 303), the method further comprising initiating a transfer of data from the first device to the second device (Paragraph 0026, VBUS pin starts to supply power to USB device 510. In the mean time, device 501 will reset USB device 510, and starts to transmit data following the USB-IF handshake protocol).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0222341) in view of Hesse (US 2006/0095642) and further in view of Wang (US 2013/0275640).

Regarding claim 31, Lin in view of Hesse teaches the method of claim 25. Lin teaches wherein the first connector is a Universal Serial Bus (USB) connector (Paragraph 0021, FIG. 3 shows a schematic view of an embodiment of the apparatus for automatically switching between USB host and device of the present invention. The present invention is applied in a device 301 with a USB interface) and wherein the controller is configured to control a switch (Fig. 3, 307, Random Auto-Switcher Controls a Switching Element Between 307 and 303/305).
Neither Lin nor Hesse explicitly teach that the switch uses UTMI protocol.
Wang teaches a UTMI switch (Paragraph 0020, PHY interfaces 190-1 to 190-n may be operated in accordance with all progenies and variants of the PCI Express and USB 3.0 Architectures (PIPE3) specification, revision 3.0 published March 2009 the USB Transceiver Macrocell Interface (UTMI) specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Wang and allow the router switch of Lin to use UTMI protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of using the commonly used and well-known UTMI protocol, thus satisfying industry standards by being compatible with devices that utilize UTMI protocol (See Wang: Paragraph 0020). 

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2009/0240851 to Saito discloses switching between host and peripheral controllers based on detected port usage (See Figure 5). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184   



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184